Citation Nr: 1810409	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-20 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for panic disorder without agoraphobia. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for anxiety and depressive disorders.

3.  Entitlement to service connection for anxiety and depressive disorders.  

4.  Entitlement to service connection for personality disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980, and from September 1981 to March 1988.

This appeal to the Board of Veterans' Appeals (Board) is from April 2011 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

During the pendency of the appeal, the Veteran requested a hearing before a Veterans Law Judge.  See, e.g., VA Form 9 (June 2014).  However, following an August 2017 request to reschedule his hearing, the Veteran failed to appear for the hearing in September 2017.  Therefore, his hearing request has been withdrawn, and the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2017).

As discussed below, the Board is reopening the Veteran's claim of entitlement to service connection for anxiety and depressive disorders.  However, the merits of this claim, and the remaining claim on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO previously denied the Veteran's claim of entitlement to service connection for anxiety and depressive disorders in a December 1990 rating decision.  The Veteran was notified of the decision in January 1991, but he did not file an appeal. 

2.  Evidence obtained since the December 1990 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for anxiety and depressive disorder.  


CONCLUSIONS OF LAW

1.  The December 1990 rating decision which denied entitlement to service connection for anxiety and depressive disorders is final.  38 U.S.C. § 7105(c) (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for anxiety and depressive disorders.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim of service connection for anxiety and depressive disorders was denied in a December 1990 rating decision.  The Veteran did not file any statement indicating disagreement with the prior decision and no new and material evidence was physically or constructively received within one year of the determination.  Accordingly, the December 1990 rating decision is now final.  See 38 U.S.C. § 7105(c) (West 2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).  

Generally, a claim that has been finally denied by an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7104(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

At the time of the prior December 1990 determination, the evidence included the Veteran's service treatment records (STRs), VA treatment records, and an August 1990 VA examination.  These records and August 1990 examination fail to show clinical diagnoses of anxiety and depressive disorders, but did provide a diagnosis panic disorder, mild, without agoraphobia.  As such, the RO denied the Veteran's claim on the basis there was no evidence of current diagnoses of the claimed disorders.  

Since the December 1990 denial, the Veteran has provided additional VA and private treatment records, and has received several VA examinations in support of his claim for variously diagnosed psychiatric disorders.  The VA examinations, in relevant part to this specific claim, have since provided diagnoses of both anxiety and depressive disorders.  

As such, the Board finds that the evidence submitted since the December 1990 prior denial relates to a previously unestablished fact necessary to substantiate the Veteran's claim.  Thus, the new evidence raises a reasonable possibility of substantiating the claim.  

Reopening of the claim for service connection for anxiety and depressive disorders is accordingly warranted, and the Veteran's appeal is granted to that extent.


ORDER

New and material evidence having been received, the service connection claim for anxiety and depressive disorders is reopened.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the Veteran has repeatedly stated throughout the appeal that it is his belief his service-connected panic disorder without agoraphobia is more severe than the currently assigned 10-percent rating indicates.  A review of the record shows the most recent VA treatment records associated with the claims file are dated through September 2016, which is after the October 2014 VA examination.  These records indicate on-going mental health treatment and symptomatology relevant to his claim for an initial rating in excess of 10 percent for panic disorder without agoraphobia.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As for the remaining claims for service connection for personality disorder, depressive disorder, and anxiety disorder, the Board finds a new examination is required.

On his March 1988 separation examination, the Veteran was diagnosed with a history of severe anxiety attacks and personality disorder.  Since his separation from service, the Veteran has received diagnoses of personality disorder, depressive disorder, and anxiety disorder.  See VA Examinations dated November 2010, August 2011, April 2012, September 2012, and October 2014.  

As to whether the diagnosed psychiatric disabilities are attributable to his military service, the numerous VA examiners have all consistently opined that the Veteran's anxiety and depressive disorders are attributable to current stressors in his life such as his relationship with his wife, unemployment, and financial difficulties, and not to his military service.  The August 2011 VA examiner also noted that the Veteran's personality disorder creates difficulties with interacting with others, emotional lability, and difficulties with affect regulation, which, in turn, exacerbate his anxiety.  In addition, both the September 2012 and October 2014 VA examiners erroneously noted that the Veteran only has one psychiatric disability, depressive disorder.  As such, the Board affords these two examinations no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("an opinion based upon an inaccurate factual premise has no probative value.).

Due to the diagnosis of personality disorder on the March 1988 separation examination, the Board finds that an examination and opinion are required to address whether the Veteran's currently diagnosed depressive disorder and anxiety disorders are related to psychiatric problems in service.  If it is determined that the Veteran had a personality disorder that pre-existed service, an opinion regarding whether any current psychiatric diagnosis was super-imposed on his diagnosis of a personality disorder is also required.  

In addition, VA treatment records dated since September 2016 must be obtained and associated with the Veteran's electronic claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from September 2016 to the present and associate those records with the Veteran's claims file. 

2.  Schedule the Veteran for a psychiatric examination by an appropriate examiner.  The purpose of the examination is to determine the nature of the Veteran's claimed psychiatric disorders and whether any identified disorder began during active service or is related to any incident of service, including super-imposed on a pre-existing personality disorder.  The following considerations must govern the examination:

(a)  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the in-service March 1988 diagnosis of personality disorder and the current diagnoses of depressive disorder and anxiety disorder.

(b)  All indicated testing must be accomplished.  The examiner must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran. 

(c)  The examiner must provide a diagnosis for any psychiatric disorder found from considering the claims file and from examining the Veteran.

(d)  For any psychiatric disability diagnosed, the examiner must specifically opine whether that disability (1) began during service, or (2) is related to any incident of service, to include being super imposed on an already existing personality disorder. 

(e)  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

3.  The Veteran should also be examined to determine the current nature and severity of his service-connected panic disorder without agoraphobia.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

The examiner should determine if the Veteran's non service- connected psychiatric disabilities symptoms can be distinguished from his service-connected panic disorder without agoraphobia, and explain in detail the differences, if any.

The examiner should assess whether the Veteran's service-connected disability aggravates his nonservice-connected psychiatric disabilities.

4.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

5.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


